7. Compliance with the Charter of Fundamental Rights (vote)
- Before the vote on paragraph 15(2):
rapporteur. - (DE) Mr President, shortly before the vote, my attention was drawn to a problem that is very easily solved. Paragraph 15 reads: 'intends to this end to amend Rule 34 of its Rules of Procedure'. As we need a different majority for Rules of Procedure than for this vote, many Members find the word 'intends' too strong.
I would therefore suggest amending paragraph 15 as follows: 'is to this end considering an amendment to the Rules of Procedure'. I hope the PPE-DE Group will also be able to agree to amending the Rule in this way.
(Parliament adopted the oral amendment)